SEABURY, J.
This action was brought to recover $50, alleged to be due upon an instrument signed by the defendant, of which the following is a copy:
“New York, June 3, 1909.
“I, the undersigned, will be good for $50.00 as security for Arthur Horowitz, from June 5, 1909, until further notice.
“[Signed] A. Goodman, 179 1st Ave.
“[Signed] M. Doneth, Seer. L. Ü. 305. [D. S.]”
The plaintiffs have recovered a judgment against the defendant upon the theory that the instrument set forth above is a valid contract of guaranty. The evidence shows that the defendant signed this instrument at the request of one Horowitz; that it was not signed at the request of the plaintiffs, nor were the plaintiffs acquainted with the defendant. The evidence fails to show that the defendant received any consideration for signing the alleged guaranty. The instrument itself fails to show that it was made upon any consideration, and is insufficient to predicate a cause of action upon it.
Judgment reversed, with costs, and complaint dismissed. All concur.